Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION       

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 8, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mani et al. (US Pub. No. 20160127527).

             Regarding claims 1, 13, with respect to Figures 1-10, Mani teaches a method for enhancing an audio signal in a full duplex communication system, the method comprising the following steps:
             receiving a far end audio signal from a communication input (abstract; fig.1; paragraph 0092); 
             forwarding the far end audio signal to an audio speaker (paragraphs 0080, 0095, 0132); 
             receiving a near end audio signal from a microphone (fig.4; paragraphs 0082, 0094, 0095, 0132); 

               forwarding the near end audio signal after the echo reduction to a communication output (paragraphs 0132, 0133);
               determining whether a residual echo still exists in the near end audio signal after the echo reduction (paragraphs 0082, 132);
               if the existence of residual echo is determined (paragraphs 0132, 0081): 
               attenuating the near end audio signal (paragraph 0082); and 
               blocking any near-end signal/feeding back the signal [i.e., deactivating its forwarding to the communication output and/or adjusting at least one parameter of the signal enhancement chain] (paragraphs 0132, 0081).
 
               Regarding claim 2, Mani teaches wherein the step for determining the existence of residual echo includes a residual echo existence estimation which compares the near end audio signal and the far end audio signal in a frequency domain and statistically analyzes the outcome (paragraphs 0081, 0132).

              Regarding claim 3, Mani teaches wherein estimating the existence of residual echo comprises transferring time slots of the near end audio signal and the far end audio signal into the frequency domain thereby providing a plurality of time step dependent near end spectra and a plurality of time step dependent far end spectra (paragraphs 0081, 0093, 0094, 0132).



              Regarding claim 8, Mani teaches wherein estimating the existence of residual echo comprises transferring time slots of the near end audio signal and the far end audio signal into the frequency domain thereby providing a plurality of time step dependent near end spectra and a plurality of time step dependent far end spectra (fig.6; paragraphs 0105-0106).

               Regarding claim 12, Mani teaches wherein estimating the existence of residual echo comprises transferring time slots of the near end audio signal and the far end audio signal into the frequency domain thereby providing a plurality of time step dependent near end spectra and a plurality of time step dependent far end spectra (paragraphs 0081, 0082, 0132).

              Claim 13 is rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Mani teaches a threshold [i.e., half-duplex safeguard] (paragraphs 0081, 0082, 0132).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al. (US Pub. No. 20160127527).  

            Regarding claim 9, Mani does not specifically teach wherein, from all distance values d depending on the time delay t,, the minimal distance value defines a delay estimate for a given time step, which delay estimate ¢; is added to a first histogram. Examiner takes an official notice that wherein, from all distance values d depending on the time delay t,, the minimal distance value defines a delay estimate for a given time step, which delay estimate ¢; is added to a first histogram is a matter of design choice. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mani  to incorporate the feature of wherein, from all distance values d depending on the time delay t,, the minimal distance value defines a delay estimate for a given time step, which delay estimate ¢; is added to a first histogram in Mani ’s invention in order to provide a flexibility of estimating a delay. 

              Regarding claim 10, Mani  does not specifically teach wherein, in a further step, the first histogram is inspected and if a peak is discovered the corresponding delay estimate tf; is considered a "good" delay estimate t,, which is added to a second histogram. Examiner takes an official notice that wherein, in a further step, the first histogram is inspected and if a peak is discovered the corresponding delay estimate tf; is considered a "good" delay estimate t,, which is added to a second histogram.  is a matter of design choice. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mani  to incorporate the feature of wherein, in a further step, the first histogram is inspected and if a peak is discovered the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mani et al. (US Pub. No. 2008/0320082) in view of Kuhn (US 5896463 A).  

              Regarding claim 11, Mani does not specifically teach wherein, in a further step, the second histogram is inspected and if a peak is discovered it is determined that an echo exists. Kuhn teaches wherein, in a further step, the second histogram is inspected and if a peak is discovered it is determined that an echo exists (col.7, lines 12-22). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mani  to incorporate the feature of wherein, in a further step, the second histogram is inspected and if a peak is discovered it is determined that an echo exists in Mani ’s invention in order to provide an opportunity to find the existence of noise/echo in a very convenient way.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
February 12, 2022